DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on May 06, 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments and amendments with respect to claims 1 and 3 filed on 05/06/2022 have been fully considered but are not persuasive because it does overcome the current 103 rejection of combined teachings of Koike and Kobayashi.  The examiner notes that applicant’s arguments are drawn to Koike, and applicant’s amendment necessitated the introduction of the current combination.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (EP 0948076 A1, cited in IDS filed on 01/29/2021) in view of Kobayashi Y et al. (JP 2012206941 A, cited in IDS filed on 01/29/2021).
The examiner notes that the claim 1 contains the limitation “grinder means”.  This limitation does not invoke 112(f), because the recited grinder means are modified by sufficient structure for performing the claimed action.
Regarding Claim 1, Koike discloses an electrode treatment method ([0021] regarding manufacturing method), comprising: a separation step of grinding (Fig. 4, [0023].  The examiner is interpreting the recited crushing in Koike to meet the recited “grinding”, because the dictionary definition of grinding includes the reduction of something into small particles or powder by crushing it”, thereby encompassing the step as recited), with grinder means (Fig. 2, [0023]), an electrode (positive- or negative-electrode) in which an electrode composite is held on a current collector ([0017] & [0019] regarding electrode active powder held on conductive substrate) and separating the electrode composite (Fig. 4, [0023] regarding separating) from the current collector (conductive substrate),
wherein the grinder means (Fig. 2, [0023] & [0037]) include a grinder (Fig. 2A) that includes a first member having a grinding surface ([0041] regarding inner surface of the separation chamber 1) and a second member having a grinding surface ([0041] regarding projections 5 formed on inner surface) as the examiner notes that anything that crushes can be considered to have a grinding surface and that claim 1 does not require any specific structure for the grinding surfaces.   
Koike does not teach that the first member and the second member are positioned so that the grinding surfaces of the first member and the second member are opposite each other in an alignment direction in which the first member and the second member are aligned, so as to define a space for grinding the electrode between the grinding surfaces, and 
at least one of the first member and the second member rotates about a rotation axis extending parallel to the alignment direction.  
Kobayashi discloses a ceramic material manufacturing apparatus comprising of grinder, wherein the grinder consists of the first grinding member (4) with a grinding surface and a second grinding member (5) with a grinding surface and is disposed below the first grinding member (4, Abstract). Kobayashi further discloses the first grinding member (4) and the second grinding member (5) are positioned so that the grinding surfaces of the first grinding member (4) and the second grinding member (5) are opposite each other in an alignment direction in which the first grinding member (4) and the second grinding member (5) are aligned, so as to define a space for grinding the electrode between the grinding surfaces (Abstract & [0006]; Fig. 1 shows alignment and space for grinding), and 
at least one of the first grinding member (4) and the second grinding member (5) rotates about a rotation axis extending parallel to the alignment direction (Fig. 1 shows rotation direction).
Koike discloses various crushing methods such as milling. Kobayashi the milling method is difficult to control the particle size of the powder, and the particle size varies ([0005]). Kobayashi teaches a grinder with two members for grinding alleviates this difficulty ([0006]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the grinder of Koike with the grinder of Kobayashi, in order to control the particle size of the crushed materials as taught by Kobayashi. 
Regarding Claim 2, modified Koike further discloses the electrode treatment method according to claim 1, comprising: an isolation step of isolating the electrode composite and the current collector from a mixture containing the electrode composite and the current collector obtained in the separation step ([0037] regarding mixture separating the electrode from the conductive substrate).  The process that occurs after the initial crushing meets the recited isolating step.
Regarding Claim 3, modified Koike further discloses the electrode treatment method according to claim 1, wherein Kobayashi discloses the alignment direction is vertical (Fig. 1 shows 4 and 5 are aligned vertically with 4 on above 5). 


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (EP 0948076 A1, provide in IDS filed on 01/29/2021) in view of Kobayashi Y et al. (JP 2012206941 A, cited in IDS filed on 01/29/2021) as applied to claim 1 above, and in further view of Haraguchi et al. (JP 6238070 B2, provide in IDS filed on 01/29/2021).
Regarding Claim 4, modified Koike further discloses the electrode treatment method according to claim 1, Koike teaches trench on the grinding surface of the second member (5), but does not teach wherein the grinding surfaces of the first member and the second member have a trench extending outward from the center of each grinding surface.  The examiner notes that Koike does not particularly limit the structure of the grinder/crusher used (see paragraph 35).
However, Haraguchi teaches an electrode treatment method with a twin-screw crusher ([0014]), which have a trench extending outward from the center of each grinding surface (screw).
Therefore, it would have been obvious to one ordinarily skilled in the art to modify the grinding surface of the first member of Koike with the projections of the grinding surfaces of the first member and second member of Haraguchi, in order to roughly crush into segments ([0014]).
Regarding Claim 5, modified Koike further discloses the electrode treatment method according to claim 1, wherein the first member (1) and the second member (5) have a disk shape (Fig. 1 show disk shape of 1 and Fig. 2B show 5 comprising of disk shapes of rotative blades 6), and the grinding surface of the first member (1) and the grinding surface of the second member (5) have an inclined portion (Figs. 1 & 2A-B shows incline), but Koike does not teach inclined such that a gap between the grinding surfaces is narrowed from the center of each grinding surface toward the outer circumference.  The examiner notes that Koike does not particularly limit the structure of the grinder/crusher used (see paragraph 35).
However, Haraguchi teaches an electrode treatment method with a twin-screw crusher ([0014]), which are inclined such that a gap between the grinding surfaces is narrowed from the center of each grinding surface toward the outer circumference ([0014]).
Therefore, it would have been obvious to one ordinarily skilled in the art to modify the incline of the grinding surfaces of Koike with the inclined of the grinding surfaces of Haraguchi so that the grinding surfaces is narrowed from the center of each grinding surface toward the outer circumference in order to roughly crush into segments [(0014]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hua-bing Zhu et al. (CN 107824299 A – machine translation provided in this office action) regarding crushing device with two grinding members that grinds in between the two grinding members for waste power battery (Figs. 1-2; [0007]).
Walch Matthias et al. (EP 2975686 A1) regarding recycling cathode material using an impact grinder such as hammermill that can be either in the vertical or horizontal direction ([0026]). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728